Citation Nr: 1144307	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  08-26 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for a disability manifested by popping of the ears.

2.  Entitlement to service connection for a disability manifested by popping of the ears.

3.  Entitlement to service connection for residuals of carbon monoxide exposure.

4.  Entitlement to a rating greater than 30 percent for posttraumatic stress disorder (PTSD) prior to October 19, 2006.

5.  Entitlement to a rating greater than 50 percent for PTSD beginning October 19, 2006.

6.  Entitlement to a total disability rating for compensation on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

The reopened issue of entitlement to service connection for a disability manifested by popping of the ears, and entitlement to a total disability rating for compensation on the basis of individual unemployability (TDIU), are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  A January 2005 rating decision denied service connection for a disability manifested by popping of the ears; the Veteran did not appeal that decision, or submit new and material evidence within the one year appeal period.

2.  Evidence received since the time of the final January 2005 rating decision raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a disability manifested by popping of the ears.
3.  The Veteran's service treatment records show no evidence of carbon monoxide exposure.

4.  A disability resulting from carbon monoxide exposure is not shown by the evidence of record.

5.  Prior to November 1, 2005, the Veteran's PTSD was manifested by exaggerated startle response, anger, irritability, depression, and sleep impairment.

6.  From November 1, 2005, to December 16, 2007, the Veteran's PTSD was manifested by loss of interest in previously-enjoyed activities, less energy, hypervigilance, work and marital conflicts, deceptive behavior, angry outbursts, hallucinations, depression, and anxiety.

7.  Beginning December 16, 2007, the Veteran's PTSD is manifested by frequent audio and visual hallucinations, irritability, memory impairment, exaggerated startle response, unprovoked irritability, increased paranoid ideations, difficulty understanding complex commands, and an inability to establish or maintain social and occupational relationships.


CONCLUSIONS OF LAW

1.  The January 2005 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  Evidence submitted to reopen the claim of entitlement to service connection for a disability manifested by popping of the ears is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The criteria for service connection for residuals of carbon monoxide exposure have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

4.  The criteria for an increased rating for PTSD prior to November 1, 2005 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

5.  The criteria for a 50 percent rating for PTSD, but no greater, from November 1, 2005, to December 17, 2007, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

6.  The criteria for a 70 percent rating for PTSD, but no greater, beginning November 1, 2005, to December 17, 2007, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  A November 2006 letter satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating; additional letters were sent in December 2007 and March 2008.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  .  Because the Veteran's claim with respect to the issue of entitlement to service connection for popping of the ears is being reopened, the Board need not assess VA's compliance with its duties to notify and to assist in the context of the issue of whether new and material evidence has been submitted to reopen the claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  A VA examination with respect to the Veteran's claim for a disability resulting from carbon monoxide exposure is not required as there is no evidence that a residual disability exists.  Fee-based PTSD examinations were conducted in November 2005, December 2006 and February 2008; a VA PTSD examination was conducted in May 2009.  The record does not reflect that any of the fee-based examinations or the VA examination was inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The VA and fee-based PTSD examination reports reflect that the Veteran was interviewed as to his stressor events, and asked about his pre-service, in-service, and post-service symptomatology.  Each examination conducted a full mental status evaluation and provided a multi-axial diagnosis with assignment of Global Assessment of Functioning (GAF) score.  

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

New and Material Evidence

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2011).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The RO denied service connection for a disability manifested by popping of the ears in January 2005, and notified the Veteran of the decision that same month.  The rating decision was not appealed and that decision is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  The Veteran also did not submit medical documentation or lay statements constituting new and material evidence within the one-year appeal period.  38 C.F.R. § 3.156 (b) (2011).  The basis of the prior final denial was the RO's finding that no disability that was manifested by popping of the ears existed in service or at the present time.  Thus, in order for the Veteran's claim to be reopened, evidence must have been added to the record since the January 2005 rating decision that addresses this basis.  

Evidence submitted and obtained since the January 2005 rating decision includes March 2008 and April 2008 VA outpatient treatment records showing diagnoses of Eustachian tube dysfunction.  This evidence, in diagnosing a right ear disorder, addresses the basis of the previous denial, and the discussion in these records as to potential causative events during service raises a reasonable possibility of substantiating the Veteran's claim.

Accordingly, this evidence is new, as it had not been previously considered by VA, and material as it raises the reasonable possibility of substantiating the Veteran's claim.  The Board thus finds that because new and material evidence has been submitted with respect to the claim for entitlement to service connection for a disability manifested by popping of the ears since the January 2005 decision, the issue is reopened.

Service Connection

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran's service treatment records show no evidence of the Veteran reporting exposure to carbon monoxide, or being treated for carbon monoxide exposure or poisoning.  Subsequent to service, the Veteran reported in an October 2006 statement that in December 1966, he took a road trip with other soldiers from Texas to Las Vegas, during which everyone in the car came down with carbon monoxide poisoning; they sought treatment from a physician and were given oxygen treatment and sedatives.  The Veteran echoed a similar story at a May 2005 VA outpatient visit and the July 2009 VA audiology examination, and submitted an April 2007 email from another service member in the Veteran's unit confirming that the carbon monoxide exposure had occurred.

Although there is no documentation of the Veteran being treated for carbon monoxide exposure, he and his fellow service member are competent to recall their lay observations of feeling sick and seeking treatment in December 1966.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, the record still does not reflect that the Veteran has a diagnosed disability resulting from the alleged carbon monoxide exposure.  At the December 2006 fee-based PTSD examination, the Veteran reported suffering from carbon monoxide poisoning residual problems since 1966, but could not specify what those problems were.  Similarly, the Veteran's fellow service member's letter does not establish that the Veteran currently experiences a residual disability as a result of carbon monoxide exposure.  

Ultimately, no disability resulting from carbon monoxide exposure is currently diagnosed.  As such, in the absence of proof of a present disability, there can be no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (the current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim).  Accordingly, service connection for a disability resulting from carbon monoxide exposure must be denied. 

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011).  Where the Rating Schedule does not provide for a noncompensable evaluation for a diagnostic code, a noncompensable evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2011).

Although the evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  VA is directed to review the recorded history of a disability in order to make a more accurate evaluation; however, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

By the February 2007 rating decision, the Veteran's PTSD was increased to a 30 percent rating effective September 27, 2004, and to 50 percent rating effective October 19, 2006, under the General Rating Formula for Mental Disorders (General Rating Formula).  Under the General Rating Formula, a 30 percent rating is warranted where the disorder is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation, due to such symptoms as: depressed mood, anxiety, suspiciousness, weekly or less often panic attacks, chronic sleep impairment, and mild memory loss, such as forgetting names, directions, recent events.  38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula.

A 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.  Id. 

The maximum 100 percent rating is warranted where the disorder is manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Global Assessment of Functioning (GAF) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  American Psychiatric Association, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.  A GAF score does not automatically equate to any particular percentage in the Rating Schedule; rather, it is but one factor to be considered in conjunction with all the other evidence of record.  38 C.F.R. §§ 4.2, 4.6 (2011).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and a veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a) (2011).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).  Further, ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term such as in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Prior to November 1, 2005, the Veteran's PTSD warrants a 30 percent rating.  The primary manifestations of PTSD during this period include an exaggerated startle response, anger, irritability, depression, sleep impairment; multiple VA outpatient treatment records discuss how those symptoms caused problems in his family relationships, to include how he hid his emotions and family gatherings.  However, he remained married, and had been employed at the same job for more than 25 years.  Moreover, speech and abstract thinking abilities were noted to be normal, and mild memory loss was only noted at one VA outpatient visit in July 2005.  Further, the Veteran did not report having panic attacks, and reported in a May 2005 VA outpatient treatment record that he had periods where he was not depressed at all.  Finally, the three GAF scores assigned for this period included two scores of 65, in May 2005 and October 2005; the remaining GAF score of 45, given after a April 2005 VA outpatient visit, is inconsistent with the narrative of that visit noting only a depressed mood, anger, and guilt.  The serious symptoms and/or impairment in social, occupational, or school functioning is not evident, thus making that GAF score not probative to support a rating greater than 30 percent during this period.

From November 1, 2005, to December 17, 2007, the Veteran's PTSD warrants a 50 percent rating.  Beginning at the November 2005 fee-based examination, disturbances in motivation and mood began to manifest at a greater degree such that they resulted in greater difficulty maintaining work and social relationships.  At that examination, the Veteran reported daily changes in his activities, less energy to accomplish routine tasks, and less interest in socializing with family.  At work, he reported, he was hypervigilant, and constantly worried about others sneaking up on him; at a December 2007 VA outpatient visit, reported he was often in conflict with his boss.  At the December 2006 fee-based examination, he reported that he no longer went hunting, an activity he previously enjoyed, and felt detached from others and less emotionally responsive to family.  Further, an October 2007 VA outpatient treatment record noted the Veteran's continued frustration with the futility of his marriage, and in a December 2007 VA outpatient record, it was recorded that the Veteran yelled at his wife, was sarcastic with her, was inappropriate in social conversation with others, and began to hide his financial and online social habits from her.  

The GAF scores assigned during this period also support a 50 percent rating, but no greater, from November 1, 2005, to December 17, 2007.  They ranged from a low of 50 at the December 2006 fee-based examination and November 2007 and December 2007 VA outpatient visits to a high  of 65 at an October 2007 VA outpatient visit.  These scores are credibly assigned, and consistent with the level of symptomatology reported at the evaluations; while reflecting a worsening of the Veteran's occupational and social functioning, they do not indicate such serious impairment or isolation that his social relationship dissolved, or that he was unable to maintain employment.  

During this period, the Veteran began to report auditory and visual hallucinations.  At a December 2007 VA outpatient visit, he noted that he had episodes of seeing shadows out of the corner of his eye, and at the December 2006 fee-based examination, reported auditory hallucinations.  However, a higher rating for this stage of the appeal period is not warranted on the basis of the hallucinations, as the Veteran remained employed and engaged in a relationship with his wife.  His social and occupational functioning, the basis of psychiatric disorder rating criteria, is not otherwise demonstrated during this period to warrant greater than a 50 percent rating.

Beginning December 18, 2007, the Veteran's PTSD warrants a 70 percent rating.  At a VA outpatient visit on that date, the examining clinician indicated that it was obvious to her, as well as the Veteran's wife and supervisor according to their reports, that the Veteran's PTSD symptoms were worsening, as he was much more rushed, agitated, and driven than in previous years.  His irritability, memory problems, sleep disturbance, and exaggerated startle response had increased in frequency and severity.  Unprovoked irritability became more common; the audio and visual hallucinations became more frequent and bothersome, and resulted in increased paranoid thoughts, to include about his wife, as noted at a February 2008 VA outpatient visit.  At the February 2008 fee-based examination, it was even noted that he had difficulty understanding complex commands and following instructions because his thought content wandered to memories of his Vietnam service.  

An inability to establish and maintain effective work and social relationships also became evident during this period.  At a January 2008 Vet Center visit, the Veteran reported and he and his wife had separated; she had moved to Colorado and they only saw each other periodically when she came to visit him, in stark contrast to his previous reports of their shared dream to travel after their retirements.  At the February 2008 fee-based examination, he noted that he had asked his wife for a divorce.  At the May 2009 VA examination, the Veteran reported that he was much happier being separated from his wife than living with her.  He reported being socially avoidant at the May 2009 VA examination, and happy that he only saw his siblings once every few months.

With respect to employment, the Veteran reported at a January 2008 Vet Center visit that he was threatened with termination at his job because of mistakes and conflicts with others, which he denied had become physical.  At the February 2008 fee-based examination, he reported several confrontations with others at work, that he argued a lot with his supervisor, and did not have any relationship with his coworkers.  At a February 2008 VA outpatient visit, the Veteran reported having become more agitated at work, especially in regard to things that used to be minor irritations to him.  Despite medications, he reported in March 2008, he was not any calmer at work, and angry with others if they simply did not report to work that day.  Ultimately, an August 2008 letter from the Veteran's employer noted that he was terminated due to two work accidents in a two-week period, in which it was alleged he had forgotten or ignored workplace safety rules; the remainder of evidence during the appeal period does not reflect that he became employed thereafter.

However, total social and occupational impairment does not exist such that the maximum 100 percent rating is warranted.  Although experiencing frequent hallucinations, and paranoid delusions, the Veteran continued to be able to communicate with his treating clinicians and there is no evidence of grossly inappropriate behavior.  Neither spatial disorientation, nor severe memory loss of his own name or those of his wife or siblings, is noted.  Thus, the evidence of record more closely contemplates the 70 percent rating for the period beginning December 18, 2007.  38 C.F.R. § 4.7 (2011).

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1) (2011).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular ratings in this case are adequate.  Ratings in excess of those assigned are provided for certain manifestations of PTSD, but those symptoms are not present.  The diagnostic criteria also adequately describe the PTSD's severity and symptomatology over the appeal period, as higher evaluations exist within the rating criteria which contemplate a more serious level of social and occupational functioning not present in the Veteran.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule; no extraschedular referral is required.

The evidence of record supports the assignment of three separate ratings over the appeal period.  See Hart, 21 Vet. App. at 507-08.  However, for the reasons discussed above, the preponderance of the evidence is against the assignment of ratings greater than those assigned by this decision.  There is no doubt to be resolved, and increased ratings beyond those assigned by this decision are not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for a disability manifested by popping of the ears is reopened, and to that extent only, the appeal is granted.

Entitlement to service connection for a disability manifested by residuals of carbon monoxide poisoning is denied.

Entitlement to a rating greater than 30 percent for PTSD prior to November 1, 2005, is denied.

Entitlement to a 50 percent rating from November 1, 2005, to December 17, 2007, is granted, subject to the applicable regulations concerning the payment of monetary benefits.

Entitlement to a 70 percent rating for PTSD beginning December 18, 2007, is granted, subject to the applicable regulations concerning the payment of monetary benefits.


REMAND

The Veteran asserts that he has experienced popping in the right ear as a result of an incident in service where he drove a truck over a landmine and it exploded, resulting in injuries to his right ear.  The Veteran's service treatment records indicate that this occurred in March 1968, after which the Veteran was treated for various skin wounds secondary to the landmine explosion.  The Veteran also reported ear, nose, and throat trouble on his November 1968 Report of Medical History, and has asserted, to include at the December 2006 fee-based PTSD examination, that the popping has occurred since the landmine explosion incident.

Yet, the evidence of record in the post-service period as to the cause and etiology of the right ear popping is unclear.  In a May 2005 VA outpatient treatment record, a VA medical professional concluded that the right ear popping reported by the Veteran has been correlated to a subjective sense of irritation in right ear, prompting him to compulsively pop his tempomandibular joint for over 30 years which caused the popping noise.  Conversely, March 2008 and April 2008 VA outpatient treatment records resulted in assessments of Eustachian tube dysfunction as the source of the Veteran's right ear popping.  Remand of this issue is thus required so that, on VA examination, the cause of the popping can be resolved, and the relationship of that cause to service can be determined.  

Finally, the record reflects that TDIU was denied in the March 2008 rating decision, and the Veteran has not indicated disagreement with that decision.  However, evidence added to the claims file since that time, specifically the August 2008 termination notice from the Veteran's employer, in conjunction with the clear evidence of worsening of the Veteran's PTSD since March 2008, raises the issue of whether the Veteran is, at present, unemployable due to his service-connected disabilities.  Indeed, a TDIU claim is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, the question of TDIU is raised by the record, and it is appropriate for the Board to address this matter.  However, the record does not contain an opinion as to whether the Veteran's service-connected disabilities alone, and not in conjunction with his nonservice-connected disabilities to include his asthma, make him unemployable for VA purposes.  Such an opinion must be obtained. 

Accordingly, the issues of entitlement to service connection for a disability manifested by popping of the ears, and entitlement to TDIU, are remanded for the following actions:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's reported right ear popping.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  An examination of the status of the external ear canals, via video otoscope or operating microscope with camera must be conducted, as well as any other indicated diagnostic tests deemed necessary for an accurate assessment.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.  

Following a review of the service and post-service medical records, the examiner must state whether the right ear popping is a manifestation of right ear Eustachian tube dysfunction, caused by the Veteran popping his tempomandibular joint, is part of the Veteran's service-connected tinnitus, or has some other cause.  Then, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the stated cause of the Veteran's right ear popping is related to the Veteran's military service, to include the in-service landmine incident.  

A complete rationale for all opinions must be provided, citing to claims file documents and clinical findings as appropriate.

2.  Schedule the Veteran for an examination to determine whether his service-connected disabilities result in unemployability.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner, after which the examiner must state whether it is at least as likely as not (50 percent probability or more) that the Veteran is unable to obtain or retain employment due solely to his service-connected disabilities, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disabilities.  The opinion must be based on the review of the claims file, to include the multiple VA examination reports of record.  A complete rationale must be provided for any opinions expressed, citing to claims file documents and clinical findings as appropriate.

3.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  If the Veteran does not report for a scheduled examination, obtain documentation showing that notice scheduling the examination was sent to the last known address, and indicate whether any notice sent was undeliverable.

4.  After undertaking the development above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


